Citation Nr: 0603774	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-19 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active military service from July 1972 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, which, in part, denied the above claims.  

In accordance with the appellant's request, a hearing before 
a Veterans Law Judge was scheduled at the RO in September 
2005.  He failed to report for that hearing, so his request 
is considered withdrawn.  He did have a hearing in January 
2004 before a Decision Review Officer, and that transcript is 
of record.


FINDINGS OF FACT

1.  Diabetes mellitus is first shown by medical evidence 
dated several years after the appellant's discharge from 
service, and there is no persuasive evidence showing it is 
related to disease or injury incurred during service.

2.  The appellant did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.  There is no competent evidence of actual exposure 
to herbicides during service.

3.  Hypertension is first shown by medical evidence dated 
several years after the appellant's discharge from service, 
and there is no persuasive evidence showing it is related to 
disease or injury incurred during service.




CONCLUSIONS OF LAW

1.  The appellant did not incur diabetes mellitus as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

2.  The appellant did not incur hypertension as a result of 
his military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of diabetes mellitus or hypertension is factually 
shown during service.  The Board concludes they were not.  
The appellant's service medical records show no relevant 
treatment or diagnosis.  The appellant does not, in fact, 
allege that he was treated during service for either of these 
conditions or that he experienced any symptoms of these 
conditions during service.  See January 2004 hearing 
transcript.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension and diabetes 
mellitus can be service-connected on such a basis.  However, 
the first showing of either of these conditions was not until 
several years after the appellant's discharge from service.  
The appellant testified that he was first diagnosed with 
diabetes in late 1975 at a VA medical facility.  Requests for 
all VA treatment records from 1975 to 1990 to Wade Park and 
Cleveland resulted in responses in 2002 and 2004 that no 
records for this time period were available. 

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e).  A disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
Diabetes Mellitus, Type II, is included on this list.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, however, although the appellant served during 
the Vietnam era, his DD-214 reflects no foreign or overseas 
service, and the National Personnel Records Center (NPRC) has 
stated he did not serve in Vietnam.  The presumption of 
exposure to Agent Orange is not applicable to this case, and 
there is also no evidence of actual exposure to Agent Orange 
in this case.  The appellant, in fact, has not alleged that 
he served in Vietnam or that he was otherwise exposed to 
Agent Orange.  However, VA's duty to assist a claimant with 
the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  Therefore, the 
Board has considered this possible avenue of granting the 
benefit he is seeking, as the RO did. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities of diabetes mellitus and 
hypertension.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disabilities and military service.

VA records for hospitalization and treatment from 1989 to the 
present are in the claims file.  As for diabetes mellitus, 
although the recent VA treatment records show a history (from 
the appellant) of diagnosis of this condition in 1986, review 
of the actual medical records shows the appellant denied a 
history of diabetes mellitus during a 1991 VA examination; VA 
outpatient treatment records in 1994 indicated glucose 
intolerance; and diagnosis of diabetes mellitus upon VA 
examination in 1995.  As for hypertension, although the 
recent VA treatment records show a history (from the 
appellant) of diagnosis of this condition in 1985-86, review 
of the actual medical records shows a history by the 
appellant of untreated hypertension when hospitalized at a VA 
facility in May 1989 (although his blood pressure was 112/76 
on a May 19, 1989, VA outpatient treatment record), some 
elevated blood pressure readings in 1990 (see, e.g., October 
6, 1990, outpatient treatment record showing 148/120), and 
diagnosis of mild hypertension upon VA examination in 
February 1991.  

Therefore, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service (almost 20 years for diabetes mellitus and 
approximately 16 years for hypertension).  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  No medical professional has ever related 
these conditions to the appellant's military service.  The 
appellant is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
diabetes mellitus and hypertension are related to service.  
There is not an approximate balance of evidence, since there 
is simply no evidence favorable to either claim.  

As a final matter, it is not clear whether the appellant is 
attempting to claim he is entitled to service connection for 
hypertension as secondary to diabetes mellitus.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The appellant is not, however, service-connected for diabetes 
mellitus, so this contention has no legal merit.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in March 2002.  The letter advised the 
claimant of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  [The Board notes the letter only listed 
diabetes mellitus as among the recently-claimed service-
connected conditions, not hypertension, but the omission was 
not prejudicial to the appellant since the letter still 
informed him of the evidence needed to generally establish a 
claim for service connection.]  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  In addition, the November 2002 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  When considering the notification 
letters, the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOC), as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The RO requested on more 
than one occasion that the VA medical facilities in Wade Park 
and Cleveland provide copies of any records concerning 
treatment the appellant received between 1975 and 1990.  
Responses in 2002 and 2004 indicated that no such records 
existed, so it is clear additional requests would be futile.  
The appellant has not identified any private medical records 
that he wanted VA to obtain. 

The record also indicates that the appellant has received 
Social Security benefits; however, the duty to obtain records 
only applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
The appellant has not contended that he was awarded SSA 
benefits for his diabetes mellitus or his hypertension, the 
disabilities at issue in this case.  There is no indication, 
then, that the records would be relevant to the claims here.  
Also, what is "of consequence" in this case is whether the 
appellant's current disabilities are related to his military 
service, and there is no indication in the record that Social 
Security records would include any such information.  
Remanding the case to obtain such records would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Board concludes 
an examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  The Board can 
therefore proceed to consider the merits of the claims.  


ORDER

Entitlement to service connection for diabetes mellitus and 
hypertension is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


